Citation Nr: 1129489	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-22 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Kimberly R. Dodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran had active service from January 1987 to August 1988.

These matters come before the Board of Veterans' Appeals (the Board) on appeal of a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  The record was held open for a period of 30 days to afford the Veteran an opportunity to submit a private medical opinion.

In June 2011, the Veteran's attorney submitted to the Board additional evidence for consideration in connection with the claims on appeal along with a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal. 38 C.F.R. § 20.1304 (2010). 

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a May 1991 decision, the Board denied entitlement to service connection for a low back disorder, finding that a low back disorder was present before the Veteran's entry into active service and did not increase in severity during his active service.
      
2.  New evidence associated with the claims file since the May 1991 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a low back disorder, or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1. The Board's May 1991 decision, which denied the Veteran's claim for entitlement to service connection for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302(b), 20.1104, 20.1105 (2010).

2. As evidence received since the Board's May 1991 denial is new and material, the criteria for reopening the Veteran's claim for entitlement to service connection for a low back disorder are met.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As an initial matter, the Board has reopened the Veteran's claim of entitlement to service connection for a low back disorder.  Thus, no additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

New and Material Evidence - Service Connection for a Low Back Disorder

Unappealed rating decisions by the RO are final with the exception that a claim may be reopened by submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002).  

When a rating decision issued by the RO is affirmed by the Board, that determination is considered final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2010).  When a claimant requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, as to whether it provides a basis for allowing the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2010).
When a veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Entitlement to service connection for lumbar spondylosis was originally denied by the RO in a September 1988 rating decision.  In pertinent part, the RO determined that the Veteran's chronic low back disability, spondylosis, was the result of a preservice injury and a congenital abnormality, and that there was no evidence that the preexisting back problem was permanently aggravated by his military service.  Additional RO rating decisions dated in August 1989 and October 1990 confirmed that finding.

In a May 1991 decision, the Board denied entitlement to service connection for a low back disorder, finding that a low back disorder was present before the Veteran's entry into active service and did not increase in severity during his active service.  It was highlighted that the most recent VA diagnosis, chronic low back pain without evidence of radiculopathy or sciatica, was essentially the same diagnosis that the Veteran had before entering service.  As the findings of VA examinations did not disclose greater disability than was present before service, the Board concluded that the pre-service back disorder did not chronically worsen in service.

As noted above, when a rating decision issued by the RO is affirmed by the Board, that determination is considered final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2010).  When a claimant requests that a claim be reopened after an appellate decision has been promulgated and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, as to whether it provides a basis for allowing the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2010).

In January 2006, the Veteran sought to reopen his claim of entitlement to service connection for a chronic low back disorder.  This appeal arises from the RO's September 2006 rating decision that found no new and material evidence had been submitted to reopen the Veteran's claim.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

Evidence added to the claims file since the May 1991 Board denial includes statements from the Veteran and his attorney; private treatment records received in 2006 and 2007; copies of service personnel records and service treatment records; and an April 2011 videoconference hearing transcript.

As an initial matter, copies of service treatment records and service personnel records are not considered "new" and are duplicative of evidence previously considered by the Board in the May 1991 decision.
However, some of the additionally received evidence is "new" in the sense that it was not previously before agency decision makers.  In this regard, new evidence of record includes multiple statements from the Veteran.  In January 2006, the Veteran reported that he still had a chronic condition of his lower back that resulted in pain in his lower back, some numbness of the legs, and limited range of motion.  In March 2006, he indicated that his condition had deteriorated since the time he had been discharged.  He asserted that he had suffered an injury during service and that it worsened during his military service.  He contended that there was a relationship between his disability and events during active service.  In August 2007, he averred that his private physician would show that his back condition (spondylosis, low back pain) was aggravated beyond normal progression during active service. 

Records from private treatment providers received in 2006 and 2007 detailed numerous low back findings.  Treatment notes dated in November 1990 showed an impression of herniated nucleus pulposus (HNP).  It was indicated that the Veteran complained of lower back pain since 1986.  Additional records dated in July 1997 detailed that the Veteran fell off a ladder two days before, sustaining an axial load injury to his lumbar spine.  On physical examination, the Veteran was noted to exhibit intact sensation to light touch on both legs, intact reflexes, full motor strength, and tenderness of the lumbar spine.  However, a July 1997 lumbar spine MRI report revealed normal findings.  

Continued complaints of back pain were listed in a November 1998 treatment record.  The Veteran reported back pain that dated back to an in-service injury.  The examiner assessed that Navy doctors saw some sacralization of the 5th lumbar vertebrae, but that he did not see this as a congenital abnormality but rather a normal variant.  In October 2000, the Veteran was noted to suffer from lumbosacral spasm.  The Veteran was noted to injure his back lifting some heavy blocks in April 2001, suffering a pulled muscle in his back and some spasm.  After falling in a hole in April 2001, the Veteran was reported to have point tenderness of the lumbosacral area in the right.  Treatment notes dated in June and July 2001 listed findings of sensory radiculopathy, left leg numbness and tingling of a radicular nature, and low back pain (possibly secondary to neuropathy).  Notations of back pain and T8, T9 contusion were listed in August and December 2001 treatment records. 
Private treatment notes dated in July and August 2007 showed findings of degenerative disease of the lumbosacral spine with spondylosis and facet arthropathy, left sacroiliac joint osteoarthritis and arthralgia, degenerative disc disease of the lumbosacral spine with discogenic pain, and thoracic facet arthropathy.  Procedure reports detailed that the Veteran underwent thoracic facet injections, lumbosacral facet injections, left sacroiliac joint arthrogram, and left sacroiliac injection. 

During his April 2011 hearing, the Veteran asserted that he was injured during active service while deployed.  He reported that he was injured when he slipped down a ladder carrying chains and fell really hard into a freezer.  He indicated that his pain never seemed to let up from that point and only worsened.  He reported that he was diagnosed with lumbar spondylosis in service and told by a Navy doctor that surgery would not help his problem, as it was going to deteriorate as he grew older.  It was noted that the Veteran was in peak physical condition at the time he entered service and up until his injury, participating in Navy boxing and jogging daily.  He indicated that he had never incurred pain to the extent that he suffered after his in-service fall, being forced to report to medical almost daily and eventually leave his squadron because he could not perform his duties any longer. 

This evidence is "material", as it constitutes evidence which, by itself or when considered with previous evidence of record, relates to unestablished facts necessary to substantiate the claim, i.e., the presence of a current disability as well as the existence of a causal relationship between the claimed low back disorder and service.  Specifically, the Veteran presented additional evidence pertaining to the condition/fitness of his low back prior to his in-service injury as well the health problems he has experienced since that time.  When presumed credible, such evidence and information raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim of entitlement to service connection for a low back disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

ORDER

New and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder. 


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for a low back disorder is warranted.

In written statements of record as well as the April 2011 hearing transcript, the Veteran has asserted that his current low back disorder was aggravated beyond the natural progression of the disease during active service. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2010).

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2010); 38 C.F.R. § 3.304(b) (2010).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).

In July 2003, VA's General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.

Pursuant to these developments, it is now clear that in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  38 C.F.R. § 3.304(b) (2010).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will also not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-existing injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition"--that is, a worsening that existed not only at the time of separation but one that still exists currently--is required.  Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Pre-service private treatment notes dated from April to November 1986 detailed findings of thoracic lumbar facet strain as well as lumbar strain.  The Veteran complained of neck and back pain after a work injury were he fell from a height of 10 to 12 feet onto his hip in April 1986.  In October 1986, the Veteran complained of straining his low back while lifting.  The private treatment provider detailed that the Veteran was felt to have recurrent lumbar strain in a November 1986 treatment record. 

In his January 1987 service enlistment examination report, the Veteran's spine was marked as normal.  However, on his January 1987 Report of Medical History he clearly asserted that he suffered a back injury at work in April 1986.  It was further noted that he received one month of compensation for a work related injury of the back (falling down 15 foot height at work with no fractures) in April 1986.  In May 1987, the Veteran received treatment for acute lumbar spine strain.  He was noted to have a history of chronic, intermittent back pain.  A May 1987 X-ray report revealed findings of ununited secondary ossification centers of the transverse processes of the L1 vertebra as well as transitional vertebra of the lumbosacral region with a hypoplastic disc this transitional vertebra.  An August 1987 service examination conducted for the All Navy Boxing Team reflected normal spine findings.  In October 1987, the Veteran was noted to have slipped and fell against a freezer, striking his low back.  The examiner listed an assessment of soft tissue injury at L4 as well as noted that the Veteran suffered from an old L1 transverse process with no acute injury. 

The Veteran presented with a complaint of recurrent low back pain in April 1988.  It was noted that prior to enlistment in 1986, the Veteran fell approximately 30 feet landing on his right hip while working in a warehouse.  History and additional records detailed that the Veteran sustained an apparent transverse process fracture of L1 vertebra.  The examiner indicated that he has had recurrent episodes of musculoskeletal pain involving the low back which have resolved with minimal intervention as well as with treatment consisting of anti-inflammatories and rest.  The report contained an assessment of prior-to-enlistment traumatic injury with a history of a transverse process fracture of L1, recurrent lumbosacral strain, and right distribution sciatica (doubt herniated nucleus pulposus).  

In May 1988, the Veteran was assessed as suffering from chronic back strain and chronic low back pain by history.  Records from the Physical Examination Board dated in June and July 1988 reflected a primary diagnosis of lumbar spondylosis, existed prior to enlistment, service aggravated.  It was the opinion of the board that this condition existed prior to enlistment, but was aggravated by a fall which occurred while on active duty.  Such does not necessarily rise to the level of clear and unmistakable evidence as outlined above.

A July 1990 VA lumbosacral spine X-ray report revealed that the vertebrae and joint spaces appeared to be within normal limits with no fracture, dislocation, or other abnormality.  
In a July 1990 VA spine examination report, the Veteran described falling once before service around 1985 or 1986 and being followed by an orthopedic doctor for strain in his back.  It was indicated that his condition eventually improved to the point where he had no problem with boot camp.  Shortly before discharge from the military in October 1987, he reported that he fell on top of a freezer while carrying things and hit his low mid back at that time.  He asserted that since that time he has had continuing pain which was described as being in the middle of the back that occasionally radiates upwards and does not radiate down into the legs.  He did complain of some right leg numbness on the back of thigh.  The examiner listed an impression of chronic low back pain, commenting that the Veteran's motor strength was 5/5, that there was no loss of ankle or knee reflexes, and that there was some decrease to pin sensation at right L5 distribution as well as positive straight leg raise which decreased somewhat with flexion and then increased again with extension of the knee.  A September 1990 VA examination report listed a diagnosis of chronic low back pain without evidence of radiculopathy or sciatica.  

Records from private treatment providers received in 2006 and 2007 detailed numerous low back findings dated from November 1990 to August 2007, including HNP, sensory radiculopathy, left leg numbness and tingling of a radicular nature, and low back pain (possibly secondary to neuropathy).  Additional private treatment notes dated in July and August 2007 showed findings of degenerative disease of the lumbosacral spine with spondylosis and facet arthropathy, left sacroiliac joint osteoarthritis and arthralgia, degenerative disc disease of the lumbosacral spine with discogenic pain, and thoracic facet arthropathy.  Procedure reports detailed that the Veteran underwent thoracic facet injections, lumbosacral facet injections, left sacroiliac joint arthrogram, and left sacroiliac injection. 

In light of the cumulative record, the RO should arrange for the Veteran to undergo an additional VA spine examination to clarify whether his claimed low back disorder preexisted his active service and, if so, whether it was aggravated during active service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following actions:

1. The RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed low back disorder for the time period since August 1988.  Of particular interest are any private treatment records for the period from 1988 to 1990.

After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should schedule the Veteran for a VA spine examination by an appropriate physician to address the nature and etiology of his claimed low back disorder.  All indicated tests and studies are to be performed.  The claims file must be made available to the examiner for review in conjunction with the examination, and the examiner must indicate in the examination report that the claims folder was so reviewed.

With respect to any diagnosed low back disorder, the examiner should provide the following opinions, consistent with sound medical principles: (a) whether the disorder clearly and unmistakably pre-existed the Veteran's entrance into military service (i.e. whether it is un-debatable that the disability pre-existed service); and, if so (b) whether there is clear and unmistakable evidence that the disorder was aggravated by service (i.e., worsened beyond its natural progression), to include an in-service injury.

If the examiner determines that the claimed low back disorder did not clearly and unmistakably pre-exist service, (and as such the presumption of soundness at entry remains un-rebutted) he or she should opine whether it is as least likely as not (a 50 percent probability or greater) that any low back disorder had its onset in service or is otherwise casually related to in-service injury or disease.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed in a legible report as well as acknowledge and discuss the pre-service findings dated in 1986, service treatment records (especially the findings of the Physical Examination Board dated in June and July 1988), the Veteran's lay statements, and the July and September 1990 VA examination findings. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  Upon completion of the above, the RO should readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the statement of the case in June 2008.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


